          6:17-cv-00289-SPS Document 246 Filed in ED/OK on 04/25/19 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF OKLAHOMA


      JEANNE BENNETT, Administrator                   )
      of the Estate of Michael Manos, Deceased,       )
                                                      )
                                  Plaintiff,          )
                                                      )
                          v.                          )      Case No.     CIV-17-289-SPS
                                                      )
      CHRIS BRYANT, Sheriff of Carter                 )
      County, in his official capacity,               )
                                                      )
                                  Defendant.          )


                           SECOND AMENDED SCHEDULING ORDER

        Having discussed with counsel their need for adequate discovery time, the complexity of the
legal issues involved herein, and their caseloads, the court enters the following agreed upon Scheduling
Order:

 1.      N/A          Joinder of Additional Parties or Amendments to the Pleadings
 2.      N/A          Exchange and File Witness List and Exhibit List
 3.      N/A          Discovery Completed
 4.      N/A          All Dispositive Motions Filed
 5.      07/08/19     Motions in Limine Filed
 6.      07/26/19     Exchange All Trial Exhibits including Demonstrative Exhibits and Requested
                      Jury Instructions
 7.      08/09/19     Deposition Designations
 8.      08/09/19     Agreed Pretrial Order Submitted (Judge Shreder’s form with instructions are
                      available on the Court’s website at www.oked.uscourts.gov )
 9.      08/09/19     Agreed Jury Instructions and Proposed Voir Dire, Proposed Findings of Fact
                      and Conclusions of Law (Non-Jury), Disputed Jury Instructions (Included in
                      Trial Brief) and Trial Briefs Filed
 10.     08/14/19     PRETRIAL CONFERENCE AT 10:00 a.m.
 11.     08/20/19     TRIAL DATE: [X] JURY at 9:00 a.m.           [ ] NON-JURY at 9:00 a.m.
 12.     4-10 days    ESTIMATED TRIAL TIME.
        6:17-cv-00289-SPS Document 246 Filed in ED/OK on 04/25/19 Page 2 of 2



       IT IS THE FURTHER ORDER OF THE COURT that the parties comply with the disclosure
requirement and attendant deadlines established by Federal Rule Civil Procedure 26, unless otherwise
modified by this order.

         IT IS THE FURTHER ORDER OF THE COURT that all cases scheduled for jury trial will be
set for a settlement conference before a District Judge or Magistrate Judge.

       IT IS THE FURTHER ORDER OF THE COURT that all parties are bound by this order, that
no date will be changed except by written order of this court for good cause shown, and sanctions will be
imposed for failure to comply with the discretions of this order.

       IT IS SO ORDERED this 25th day of April, 2019.
